UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012. oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to Commission file number 001-32265 (American Campus Communities, Inc.) Commission file number 333-181102-01 (American Campus Communities Operating Partnership, L.P.) AMERICAN CAMPUS COMMUNITIES, INC. AMERICAN CAMPUS COMMUNITIES OPERATING PARTNERSHIP, L.P. (Exact name of registrant as specified in its charter) Maryland (American Campus Communities, Inc.) Maryland (American Campus Communities Operating Partnership, L.P.) 76-0753089 (American Campus Communities, Inc.) 56-2473181 (American Campus Communities Operating Partnership, L.P.) (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 12700 Hill Country Blvd., Suite T-200 Austin, TX (Address of Principal Executive Offices) (Zip Code) (512) 732-1000 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. American Campus Communities, Inc.YesxNo o American Campus Communities Operating Partnership, L.P.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). American Campus Communities, Inc.Yes xNo o American Campus Communities Operating Partnership, L.P.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. American Campus Communities, Inc. Large accelerated filer x Accelerated Filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o American Campus Communities Operating Partnership, L.P. Large accelerated filer o Accelerated Filer o Non-accelerated filerx(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) American Campus Communities, Inc.Yeso No x American Campus Communities Operating Partnership, L.PYeso No x There were 74,700,197 shares of the American Campus Communities, Inc.’s common stock with a par value of $0.01 per share outstanding as of the close of business on April 27, 2012. EXPLANATORY NOTE This report combines the reports on Form 10-Q for the quarterly period ended March 31, 2012 of American Campus Communities, Inc. and American Campus Communities Operating Partnership, L.PUnless stated otherwise or the context otherwise requires, references to “ACC” mean American Campus Communities, Inc. a Maryland real estate investment trust (“REIT”), and references to “ACCOP” mean American Campus Communities Operating Partnership, L.P., a Maryland limited partnership.References to the “Company,” “we,” “us” or “our” mean collectively ACC, ACCOP and those entities/subsidiaries owned or controlled by ACC and/or ACCOP.References to the “Operating Partnership” mean collectively ACCOP and those entities/subsidiaries owned or controlled by ACCOP. The following chart illustrates the Company’s and the Operating Partnership’s corporate structure: The general partner of ACCOP is American Campus Communities Holdings, LLC (“ACC Holdings”), an entity that is wholly-owned by ACC. As of March 31, 2012, ACC Holdings held an ownership interest in ACCOP of less than 1%. The limited partners of ACCOP are ACC and other limited partners consisting of current and former members of management and nonaffiliated third parties.As of March 31, 2012, ACC owned an approximate 98.7% limited partnership interest in ACCOP.As the sole member of the general partner of ACCOP, ACC has exclusive control of ACCOP’s day-to-day management.Management operates the Company and the Operating Partnership as one business. The management of ACC consists of the same members as the management of ACCOP. The Company is structured as an umbrella partnership REIT (“UPREIT”) and ACC contributes all net proceeds from its various equity offerings to the Operating Partnership. In return for those contributions, ACC receives a number of units of the Operating Partnership (“OP Units,” see definition below) equal to the number of common shares it has issued in the equity offering. Contributions of properties to the Company can be structured as tax-deferred transactions through the issuance of OP Units in the Operating Partnership. Based on the terms of ACCOP’s partnership agreement, OP Units can be exchanged for ACC’s common shares on a one-for-one basis. The Company maintains a one-for-one relationship between the OP Units of the Operating Partnership issued to ACC and ACC Holdings and the common shares issued to the public. The Company believes that combining the reports on Form 10-Q of ACC and ACCOP into this single report provides the following benefits: ● enhances investors’ understanding of the Company and the Operating Partnership by enabling investors to view the business as a whole in the same manner as management views and operates the business; ● eliminates duplicative disclosure and provides a more streamlined and readable presentation since a substantial portion of the disclosure applies to both the Company and the Operating Partnership; and ● creates time and cost efficiencies through the preparation of one combined report instead of two separate reports. ACC consolidates ACCOP for financial reporting purposes, and ACC essentially has no assets or liabilities other than its investment in ACCOP. Therefore, the assets and liabilities of the Company and the Operating Partnership are the same on their respective financial statements. However, the Company believes it is important to understand the few differences between the Company and the Operating Partnership in the context of how the entities operate as a consolidated company. All of the Company’s property ownership, development and related business operations are conducted through the Operating Partnership. ACC also issues public equity from time to time and guarantees certain debt of ACCOP, as disclosed in this report. ACC does not have any indebtedness, as all debt is incurred by the Operating Partnership. The Operating Partnership holds substantially all of the assets of the Company, including the Company’s ownership interests in its joint ventures. The Operating Partnership conducts the operations of the business and is structured as a partnership with no publicly traded equity.Except for the net proceeds from ACC’s equity offerings, which are contributed to the capital of ACCOP in exchange for OP Units on a one-for-one common share per OP Unit basis, the Operating Partnership generates all remaining capital required by the Company’s business. These sources include, but are not limited to, the Operating Partnership’s working capital, net cash provided by operating activities, borrowings under its credit facility, and proceeds received from the disposition of certain properties.Noncontrolling interests, stockholders’ equity, and partners’ capital are the main areas of difference between the consolidated financial statements of the Company and those of the Operating Partnership. The noncontrolling interests in the Operating Partnership’s financial statements consist of the interests of unaffiliated partners in various consolidated joint ventures. The noncontrolling interests in the Company’s financial statements include the same noncontrolling interests at the Operating Partnership level and OP Unit holders of the Operating Partnership. The differences between stockholders’ equity and partners’ capital result from differences in the equity issued at the Company and Operating Partnership levels. To help investors understand the significant differences between the Company and the Operating Partnership, this report provides separate consolidated financial statements for the Company and the Operating Partnership. A single set of consolidated notes to such financial statements is presented that includes separate discussions for the Company and the Operating Partnership when applicable (for example, noncontrolling interests, stockholders’ equity or partners’ capital, earnings per share or unit, etc.).A combined Management’s Discussion and Analysis of Financial Condition and Results of Operations section is also included that presents discrete information related to each entity, as applicable. This report also includes separate Part I, Item 4 Controls and Procedures sections and separate Exhibits 31 and 32 certifications for each of the Company and the Operating Partnership in order to establish that the requisite certifications have been made and that the Company and the Operating Partnership are compliant with Rule 13a-15 or Rule 15d-15 of the Securities Exchange Act of 1934 and 18 U.S.C. §1350. In order to highlight the differences between the Company and the Operating Partnership, the separate sections in this report for the Company and the Operating Partnership specifically refer to the Company and the Operating Partnership. In the sections that combine disclosure of the Company and the Operating Partnership, this report refers to actions or holdings as being actions or holdings of the Company. Although the Operating Partnership is generally the entity that directly or indirectly enters into contracts and joint ventures and holds assets and debt, reference to the Company is appropriate because the Company operates its business through the Operating Partnership. The separate discussions of the Company and the Operating Partnership in this report should be read in conjunction with each other to understand the results of the Company on a consolidated basis and how management operates the Company. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2012 TABLE OF CONTENTS PAGE NO. PART I. Item 1. Consolidated Financial Statementsof American Campus Communities, Inc. and Subsidiaries: Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (allunaudited) 2 Consolidated Statement of Changes in Equity for the three months ended March 31, 2012 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (all unaudited) 4 Consolidated Financial Statementsof American Campus Communities Operating Partnership, L.P.and Subsidiaries: Consolidated Balance Sheets as of March 31, 2012 (unaudited) and December 31, 2011 5 Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (allunaudited) 6 Consolidated Statement of Changes in Capital for the three months ended March 31, 2012 (unaudited) 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (all unaudited) 8 Notes to Consolidated Financial Statementsof American Campus Communities, Inc. and Subsidiariesand American Campus Communities Operating Partnership, L.P. and Subsidiaries 9 Item 2. Management’s Discussion and Analysis ofFinancial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosureabout Market Risk 40 Item 4. Controls and Procedures 40 PART II. Item 6. Exhibits 41 SIGNATURES 42 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2012 December 31, 2011 (Unaudited) Assets Investments in real estate: Wholly-owned properties, net $ $ Wholly-owned property held for sale On-campus participating properties, net Investments in real estate, net Cash and cash equivalents Restricted cash Student contracts receivable, net Other assets Total assets $ $ Liabilities and equity Liabilities: Secured mortgage, construction and bond debt $ $ Unsecured term loan Unsecured revolving credit facility Secured agency facility Accounts payable and accrued expenses Other liabilities Total liabilities Commitments and contingencies (Note 14) Redeemable noncontrolling interests Equity: American Campus Communities, Inc. stockholders’ equity: Common stock, $.01 par value, 800,000,000 shares authorized,74,675,197 and 72,759,546 shares issued and outstanding atMarch 31, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated earnings and dividends ) ) Accumulated other comprehensive income (loss) 44 ) Total American Campus Communities, Inc. stockholders’ equity Noncontrolling interests - partially owned properties Total equity Total liabilities and equity $ $ See accompanying notes to consolidated financial statements. 1 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except share and per share data) Three Months Ended March 31, Revenues Wholly-owned properties $ $ On-campus participating properties Third-party development services Third-party management services Resident services Total revenues Operating expenses Wholly-owned properties On-campus participating properties Third-party development and management services General and administrative Depreciation and amortization Ground/facility leases Total operating expenses Operating income Nonoperating income and (expenses) Interest income 50 Interest expense ) ) Amortization of deferred financing costs ) ) Income (loss) from unconsolidated joint ventures ) Other nonoperating loss ) - Total nonoperating expenses ) ) Income before income taxes and discontinued operations Income tax provision ) ) Income from continuing operations Income attributable to discontinued operations Net income Net income attributable to noncontrolling interests Redeemable noncontrolling interests ) ) Partially owned properties ) ) Net income attributable to noncontrolling interests ) ) Net income attributable to common shareholders $ $ Other comprehensive income Change in fair value of interest rate swaps Comprehensive income $ $ Income per share attributable to commonshareholders - basic Income from continuing operations per share $ $ Net income per share $ $ Income per share attributable to commonshareholders - diluted Income from continuing operations per share $ $ Net income per share $ $ Weighted-average common shares outstanding Basic Diluted Distributions declared per common share $ $ See accompanying notes to consolidated financial statements. 2 AMERICAN CAMPUS COMMUNITIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (unaudited, in thousands, except share data) Common Shares Par Value of Common Shares Additional Paid in Capital Accumulated Earnings and Dividends Accumulated Other Comprehensive (Loss) Income Noncontrolling
